Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Jennifer Lin, Reg. No. 74,949 on 02/17/2021.

Please amend [0024] and [0033] of the Specification as follows:

[0024] More specifically, state information (e.g., one or more handles/sockets or capabilities and other optional state information) may be stored by a prior instantiated or old process to the OS at any time.   For example, the handle/socket or capability stored by the old process may include a handle to a virtual memory object (“VMO”) which would allow storage of additional data, which would be readable once the handle is retrieved and restored.  Subsequently, in response to a request for a read function call from a properly validated successor process, the OS may perform the internal operations necessary to  automatically transfer ownership of the transferred or stored state information to a replacement or new process, and allow the replacement or new process to read the state information (e.g., handles and other state information).

[0033] One or more aspects of the disclosed technology may, for example, reduce the complexity of operations that may need to be performed on the client side and may result in simplification of the client. For example, there may be no need to recover code on the client side as the OS would have state and other information necessary to have the new/replacement process take over the function at the client without noticeable impact on performance of the client application. 

The listing of claims below will replace all prior versions and listings of claims in the application:

Claim 1. (currently amended) A computing system  comprising:
	one or more server computing devices;
	a storage system memory that is operatively coupled with the one or more server computing devices;
	one or more non-transitory computer readable storage media; and
	program instructions, stored on the one or more non-transitory computer readable storage media, for execution by  the  computing system, the program instructions comprising:
	storing, by an operating system of the one or more server computing devices and in [[a]] the storage system memory, state information associated with a first server process executing within the one or more server computing devices , the state information  describing resources of the computing system used by the first server process for executing a  process or program requested by one or more client computing devices;
	executing, by the first server process, the process or program requested by the one or more client computing devices using the resources;
	after the first server process has terminated, receiving, by the operating system, a request for the state information from a second server process executing on the one or more server computing devices that replaces the first server process;
	after receiving the request, transferring, by the operating system, ownership of the state information stored in the storage system memory to the second server process, the ownership enabling the second server process to use the state information to continue execution of the  process or program requested by the one or more client computing devices; and
	after completion of the transferring, accessing, by the second server process, the state information stored in the storage system memory, and continue executing, by the second server process, the process or program requested by the one or more client devices using the resources described by the state information.

Claim 2. (currently amended) The computing system of claim 1, wherein transferring ownership comprises the operating system notifying a spawner of the first server process that the second server process requested the stored state information.

Claim 3. (previously presented) The computing system of claim 2, further comprising transmitting, by the spawner a verification code to the second server process.

Claim 4. (currently amended) The computing system of claim 3, further comprising verifying, by the operating system, that the second server process is allowed to access the state information associated with the first server process.

Claim 5. (currently amended) The computing system of claim 1, wherein transferring ownership comprises the operating system receiving one or more capability handles as a portion of the stored state information.

Claim 6. (previously presented) The computing system of claim 5, further comprising the operating system transferring the one or more capability handles to a safekeeping process and transferring, by the safekeeping process, the one or more capability handles to the second server process.

Claim 7. (previously presented) The computing system of claim 6, further comprising the second server process forwarding first information included in the one or more capability handles it received to the operating system, and the operating system comparing the first information and second information included in the one or more capability handles received by the operating system.

Claim 8. (previously presented) The computing system of claim 1, further comprising the operating system, in response to receiving notification of an update associated with the first server process, notifying the first server process of the update.

Claim 9. (previously presented) The computing system of claim 8, further comprising the operating system causing spawning of the second server process based on the update.

Claim 10. (currently amended) The computing system of claim 8, wherein in response to being notified of the update, the first server process initiates storing the state information.

Claim 11. (currently amended) The computing system of claim 8, wherein in response to detecting the update, the second server process initiates sending the request for the state information.

Claim 12. (canceled)

Claim 13.    (currently amended) A method  performed by a computing system comprising:
	storing in a storage system memory of the computing system, by an operating system of at least one server computing device of the computing system, state information associated with a first server process executing within  at least one server computing device of the computing system, the state information  describing resources of the computing system used by the first server process for  executing a  process or program by the first server process requested by at least one client computing device, wherein the storage system memory is operatively coupled to the at least one server computing device;
	executing, by the first server process, the process or program requested by the at least one client computing device using the resources;
	after the first server process has terminated, receiving, by the operating system, a request for the  state information from a second server process executing on the at least one server computing device that replaces the first process;
	after receiving the request, transferring, by the operating system, ownership of the state information stored in the storage system memory to the second server process, the ownership enabling the second server process to use the state information to  continue execution of the  process or program requested by the at least one client computing device; and
	after completion of the transferring, accessing, by the second server process, the state information stored in the storage system memory, and continue executing, by the second server process, the process or program requested by the at least one client device using the resources described by the state information.

Claim 14. (currently amended) The method of claim 13 wherein transferring ownership comprises the operating system notifying a spawner of the first server process that the second server process requested the stored state information.

Claim 15. (currently amended) The method of claim 14, further comprising transmitting, by the spawner of the first server process, a first verification code to the second server process first verification code provided to the second server process and a second verification code associated with the first server process.

Claim 16. (previously presented) The method of claim 13, wherein transferring ownership comprises the operating system receiving one or more capability handles as a portion of the stored processing information.

Claim 17. (previously presented) The method of claim 13, further comprising the operating system, in response to receiving notification of an update associated with the first server process, notifying the first server process of the update.

Claim 18. (previously presented) The method of claim 17, further comprising the operating system causing spawning of the second server process based on the update.

Claim 19. (currently amended) The method of claim 17, wherein in response to being notified of the update, the first server process initiates storing the state information.

Claim 20. (currently amended) The method of claim 17, wherein in response to detecting the update, the second server process initiates sending the request for the state information.


Reasons for Examiner’s Amendment
The examiner’s amendment was deemed necessary to clarify the claimed invention.

Reasons for Allowance
Claims 1-11 and 13-20 are allowable over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 





/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            February 25, 2021